DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-17, 20, 29, 57 and 68-72 are pending and are examined herein.
Claim Objections
Claims 6-9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1 and 11 as well as dependent claims 2-5, 10 and 68-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Supporting Evidence: Sood et al. ("DNAmod: the DNA modification database." (2016) 1-13).
Specifically, regarding claim 1, the specification as originally filed does not support the limitation of “treating the nucleic acid to convert a nucleic acid modification into a single-stranded nick”.  The issue of written description is two-fold.  First, the specification does not have support for turning RNA modifications into a single-stranded nick.  Rather, the specification only has support for converting DNA modifications into single-stranded nicks, therefore there is no support for all nucleic acid modifications in the specification which gives reason to conclude the Applicant was not in possession of the invention as claimed.  Secondly, the “nucleic acid modifications” is a large genus (e.g. Sood; Fig 2, showing ~38 or more possible modifications in DNA alone) and the specification/Applicant has shown possession of only 4 species of the genus; phosphorothioate modification, methyl5C modification, DNA damage (8-oxoguanine) modification, and nucleic acid secondary structure.  Which, the nucleic acid secondary structure modification is only generically outlined in the specification with no examples of “treating” to convert the secondary structure into a single-stranded nick. Each modification requires a different type of treatment for which results in a single-stranded nick; enzymatic, chemical and/or mechanical as per claims 6-8 and 12-14. Since the applicant shows that each of the 4 modifications require very elaborate/different methods for treatment, it is reasonable to conclude that all DNA modifications would require different methods of treatment to convert it to a single-stranded nick and would therefore have to be worked out for every possible species of “nucleic acid modification”.  There is no support for the full breadth “nucleic acid modification” since this can include many species outside of the 4 the applicant has possession of.
Regarding claim 11, it is similarly rejected for the limitation of “treating the DNA sample to convert the DNA modifications into a single-stranded nick”.  Again, the “DNA modifications” is a large genus (e.g. as per Sood) and the applicant only has possession of 4 which is a very small fraction of the genus and would therefore not allow the Applicant to claim possession of the entire genus, especially since each species requires a different type of treatment to convert the modification into a single-stranded nick.
Dependent claims 2-5, 10 and 68-71 are similarly rejected as they are all generic with respect to the genus of the “DNA modification”.
Per MPEP 2163(II)(A)(3)(a)(ii), The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus
As per MPEP 2163(I), states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP 2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Glover
Claims 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glover (US 2018/0355406 A1, with priority to Provisional Application No. 62/577,851 filed on 10/27/2017).
Regarding claim 20, regarding printed instructions included as part of a kit, and in accordance with MPEP 211.05, while “a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter ... [h]owever, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate”, citing In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).  In MPEP 2111.05(I)(B), citing In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864, it is noted that “in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals”.  Therefore, in the instant claim, the recited instructions do not distinguish over the prior art as instantly applied.  
Glover teaches using the polymerase and the two modified nucleotides in combination together which reads on the “kit” of claim 20 (e.g. claims 1-5).


Allowable Subject Matter
	Claim 16-17, 29, 57 and 72 are allowable.  The prior art does not teach or fairly suggest all limitations of this claimed invention.
Conclusion
	Claims 1-5, 10-11, 20 and 68-71 are rejected, claims 6-9 and12-15are objected, and claims 16-17, 29, 57 and 72 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639